         Case 5:20-cv-05734-MAK Document 10 Filed 01/19/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WILLIAM MEDINA                                    CIVIL ACTION

                      v.                           NO. 20-5734

 ALLENTOWN POLICE
 DEPARTMENT

                                            ORDER

        AND NOW, this 19th day of January 2021, upon screening the pro se incarcerated

Plaintiffs amended Complaint (ECF Doc. No. 8) now alleging Allentown Police Officer Eric

Stauffer, Lehigh County Court of Common Pleas Judge Douglas G. Reichley, District Attorney

David J. Mussel, and Defense Attorney Sean Poll violated his constitutional and statutory rights,

consistent with our December 18, 2020 Order (ECF Doc. No. 6), meeting our obligations under

28 U.S.C. § 1915(e)(2)(B), and finding Mr. Medina has not exhausted state remedies sufficient to

maintain a petition for habeas corpus or stated a damages claim for civil rights liability against

non-immune parties, and for reasons in the accompanying Memorandum, it is ORDERED we

dismiss the amended Complaint (ECF Doc. No. 8) without prejudice to providing the pro se

incarcerated Plaintiff one last chance to state a federal claim arising from the challenged conduct

through a second amended Complaint against potentially responsible and non-immune parties no

later than February 22, 2021 or we will close this case.
